Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 1 of 12                        PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

JAMIE GIBBS,
Individually, and on behalf of himself
and others similarly situated,

Plaintiff,

           v.                                               No._________________

FLAGSHIP SECURITY COMPANY, LLC,                            FLSA Collective Action
a Tennessee Limited Liability Company,                     JURY DEMANDED
JOSEPH E. GURLEY, SR.,
JEFF GURLEY, and
JOHN “MIKE” GRIFFIN, individually,

Defendants.


                    ORIGINAL COLLECTIVE ACTION COMPLAINT


       Plaintiff, Jamie Gibbs (“Plaintiff”), on behalf of himself, individually, and on behalf of

himself and others similarly situated as a class, files this Collective Action Complaint, averring as

follows:

                                    I.      INTRODUCTION

1.     This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201,

       et seq. (“FLSA”) brought against Flagship Security Company, LLC, Joseph E. Gurley, Sr.,

       Jeff Gurley and John Griffin (“Defendants”) on behalf of Plaintiff, individually, and on

       behalf of other similarly situated hourly-paid, non-exempt security guards as a class, who

       were employed by Defendants during the three (3) years preceding the filing of this

       Complaint. Plaintiff and the class seek damages for unpaid overtime compensation for

       those who have worked for Defendants as hourly-paid, non-exempt security guards at any


                                                 1
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 2 of 12                   PageID 2




     time within the three (3) years preceding the filing of this lawsuit. The unpaid overtime

     wage claims of Plaintiff and those similarly situated are unified through a common theory

     of Defendants’ FLSA violations.

                           II.     JURISDICTION AND VENUE

2.   This Court has original jurisdiction over this action under 29 U.S.C. §§ 201, et seq., 29

     U.S.C. § 216(b) and 28 U.S.C. § 1331.

3.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants’

     principal offices are located in this district and they have conducted business within this

     District during all relevant periods to this action.

                                       III.    PARTIES

4.   Defendant Flagship Security Company, LLC is a Tennessee limited liability company with

     its principal address at 6466 Croft Oaks Cove, Bartlett, Tennessee 38134-3873. According

     to the Tennessee Secretary of State, Defendant Flagship Security Company, LLC may be

     served via its registered agent: Joseph E. Gurley at its principal place of business listed

     above.

5.   Jeff Gurley is the principal owner and operator of Flagship Security Company, LLC and

     has been responsible for the implementation and administration of the pay practices and

     exercised operational control of Flagship Security Company, LLC during all times material

     to this lawsuit.

6.   Joseph E. Gurley, Sr. is the Director of Operations at Flagship Security Company, LLC

     and has been responsible for the implementation and administration of the pay practices

     and exercised operational control of Flagship Security Company, LLC during all times

     material to this lawsuit.



                                                2
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 3 of 12                      PageID 3




7.    John “Mike” Griffin is the Operations Manager at Flagship Security Company, LLC and

      has been responsible for the implementation and administration of the pay practices and

      exercised operational control of Flagship Security Company, LLC during all times material

      to this lawsuit.

8.    Plaintiff was employed by Defendants as an hourly-paid, non-exempt security guard during

      the three (3) year period immediately preceding the filing of this Complaint. Plaintiff

      Gibbs’ Consent to Join this collective action is attached hereto as Exhibit A.

                               IV.   FACTUAL BASIS FOR SUIT

9.    Defendant Flagship Security Company, LLC is located in Bartlett, Shelby County,

      Tennessee and provides protection of assets, security, and safety services for its customers

      in Tennessee and Mississippi.

10.   Plaintiff Jamie Gibbs and similarly situated individuals were employed as hourly-paid,

      non-exempt security guards by Defendants during the three (3) year period preceding the

      filing of this action.

11.   Plaintiff and those similarly situated typically worked forty (40) or more hours per week

      for Defendants during all times material to this action.

12.   Plaintiff and those similarly situated would only be paid their straight time hourly rate of

      pay for all hours worked over forty (40) per week.

13.   Plaintiff and those similarly situated executed “waivers” regarding the payment of overtime

      presented to them by the Defendants.

14.   Defendants have been the “employers” of Plaintiff and class members within the meaning

      of 29 U.S.C, § 203(d) and § 203(r) at all times material to this action.

15.   At all times material to this action, Plaintiff and class members have been “employees” of



                                                3
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 4 of 12                      PageID 4




      Defendants as defined by Section 203(e)(1) of the FLSA, and worked for Defendants

      within the territory of the United States within three (3) years preceding the filing of this

      collective action.

16.   At all times material to this action, Defendants have been an enterprise engaged in

      commerce and production of goods for commerce as defined by section 203(s)(1) of the

      FLSA.

17.   Plaintiff and similarly situated hourly-paid, non-exempt security guards also have engaged

      in commerce during the applicable statutory period.

18.   The individual Defendants were responsible for the implementation and administration of

      Flagship’s pay practices, including the decision not to pay Plaintiff and similarly situated

      security guards one-and one-half their regular hourly rates of pay for all hours over forty

      (40) within weekly pay periods during all times material to this action.

19.   The individual Defendants in their various capacities with Flagship have engaged in

      commerce during the applicable statutory period.

20.   Defendants’ business operations have crossed state lines within weekly pay periods during

      all times material to this Complaint.

21.   Defendants have had a centralized time keeping system in which Plaintiff and those

      similarly situated were required to “phone-in” and “phone-out” for the purpose of

      recording their compensable time during the three (3) year period preceding the filing of

      this Collective Action.

22.   Plaintiff and similarly situated hourly-paid, non-exempt security guards have been subject

      to Defendants’ aforementioned timekeeping and compensation plans, policies, and practice

      during all times relevant to this action.



                                                  4
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 5 of 12                       PageID 5




23.   Defendants have had a common policy, plan, and practice of only paying straight time for

      all hours worked over forty (40) per week and failing to pay Plaintiff and similarly situated

      security guards one-and one-half times their regular hourly rates of pay for all overtime

      hours within weekly pay periods during all times material to this collective action.

24.   Plaintiff and similarly situated security guards have not received one and one-half times

      their regular hourly rates of pay for all hours worked over forty (40) within weekly pay

      periods during the three (3) year period preceding the filing of this collective action.

25.   Plaintiff and other similarly situated security guards complained to Defendants that they

      were not receiving one and one-half their regular hourly rates of pay for all hours worked

      over forty (40) within weekly pay periods during all times material to this lawsuit.

26.   Defendants were aware Plaintiff and similarly situated security guards were not receiving

      one and one-half times their regular hourly rates of pay for all hours worked over forty (40)

      within weekly pay periods during the three-year period preceding the filing of this action

      as it was Defendants policy to only pay their hourly-paid, non-exempt security guards their

      straight time rate of pay for all hours worked over forty (40) per week.

27.   The aforementioned unpaid overtime claims of Plaintiff and those similarly situated are

      unified through a common theory of Defendants’ FLSA violations.

28.   Defendants willfully failed to compensate Plaintiff and similarly situated security guards

      at their regular hourly rates of pay for all hour worked over forty (40) within weekly pay

      periods during all times material to this Complaint.

29.   Defendants knew and were aware they were not compensating Plaintiff and those similarly

      situated at their regular hourly rates of pay for all hours worked over forty (40) within

      weekly pay periods during all times material to this Complaint, without a good faith basis



                                                5
    Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 6 of 12                        PageID 6




          for their failure.

30.       Defendants’ common policies and practices of not compensating Plaintiff those similarly

          situated for all their compensable overtime hours at the applicable FLSA overtime rates of

          pay have violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

31.       As a result of Defendants’ lack of good faith and willful failure to pay Plaintiff and class

          members in compliance with the requirements of the FLSA, Plaintiff and class members

          have suffered lost wages in terms of lost overtime compensation as well as other damages.

32.       The net effect of Defendants’ common plan, policy, and practice of practice of failing to

          pay Plaintiff and similarly situated security guards one-and one-half times their regular

          hourly rates of pay for all hours worked over forty (40) within weekly pay periods during

          all times material to this collective action is they unjustly enriched themselves and enjoyed

          ill-gained profits at the expense of Plaintiff and class members.

                      V.       FLSA COLLECTIVE ACTION ALLEGATIONS

    33.   Plaintiff brings this case as a collective action on behalf himself and other similarly situated

          individuals pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime compensation,

          liquidated damages, statutory penalties, attorneys’ fees and costs, and other damages owed.

34.       The proposed collective class of similarly situated persons is defined as:

               All current and former hourly-paid, non-exempt security guards employed
               by Defendants who were not paid one and-one half times their regular
               hourly rates of pay for all hour worked in excess of forty (40) hour per
               week, occurring anywhere in the United States within weekly pay periods
               during the three (3) years preceding the filing of this action (“Class
               Members”). 1

35.       Plaintiff seeks to pursue his unpaid overtime wage claims against Defendants on behalf of




1
    Plaintiff reserves the right to amend the Class Description upon the discovery of additional facts.
                                                     6
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 7 of 12                        PageID 7




      himself and on behalf all other similarly situated hourly-paid, non-exempt security guards

      as a class.

36.   Plaintiff and class members are “similarly situated” as the term is defined in 29 U.S.C.

      §216(b) because, inter alia, Defendants employed a common pay system that resulted in a

      failure to pay Plaintiff and class members for all hours worked over forty (40) at one and

      one-half times their regular hourly rates of pay, as required by the FLSA.

37.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to the members of the collective class with respect to Defendants’ pay and

      compensation policies and practices.

38.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendants have acted or refused to act on

      grounds generally applicable to class members. The prosecution of separate actions could

      create a risk of inconsistent and varying adjudications, place a substantial and unnecessary

      burden on the courts and/or substantially impair the ability of class members to protect

      their interests.

39.   Plaintiff will fairly and adequately protect the interests of the class as his interests are in

      complete alignment with those of class members, i.e. to pursue their aforementioned unpaid

      overtime compensation claims

40.   Counsel for Plaintiff will adequately protect his interests as well as the interests of all

      putative class members.

41.   Defendants knew Plaintiff and class members performed worked in excess of forty (40)

      hours per week within weekly pay periods that required overtime compensation to be paid.

      Nonetheless, they operated under a common policy and practice to deprive Plaintiff and



                                                7
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 8 of 12                        PageID 8




      class members of such overtime compensation. In fact, Defendants required Plaintiff and

      those similarly situated executed “waivers” stating that they would not be paid overtime

      compensation for time spent working over forty (40) per week.

42.   Defendants’ conduct, as alleged herein, was willful and has caused significant damage to

      Plaintiff and the collective class.

43.   Defendants did not have a good faith basis for their failure to compensate Plaintiff and

      class members for all their compensable overtime hours at the FLSA applicable overtime

      rates of pay within weekly pay periods during all times material to this action.

44.   Therefore, Defendants are liable to Plaintiff and class members under the FLSA for failing

      to properly compensate them for their aforementioned unpaid overtime pay.

45.   Plaintiff requests this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation,

      as well as liquidated damages, under the FLSA, and the other relief requested herein.

46.   Plaintiff estimates there are more than fifty (50) members in the collective class. The

      precise number of collective class members can be easily ascertained by examining

      Defendants’ payroll, scheduling, timekeeping, personnel and other work-related records

      and documents. Given the composition and size of the class, members of the collective

      class may be informed of the pendency of this action directly via U.S. mail, e-mail and by

      posting notice in all of Defendants’ headquarters.

47.   Plaintiff and class members’ unpaid overtime compensation claims may be determined

      partially by an examination of Defendants’ payroll, scheduling, time keeping, personnel

      and other such work-related records and documents.



                                               8
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 9 of 12                      PageID 9




                                          COUNT I
                        (Violation of the Fair Labor Standards Act)

48.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

49.   At all relative times, Plaintiff and class members have been entitled to the rights,

      protections, and benefits provided under 29 U.S.C. § 201, et seq.

50.   At all relevant times, Defendants have been “employers” engaged in interstate commerce

      consistent with 29 U.S.C. § 206(a) and 207(a). Plaintiff and class members also have

      engaged in interstate commerce during all times material to this action.

51.   At all relevant times, Defendants employed Plaintiff and each of the class members

      consistent with the terms of the FLSA

52.   At all relevant times, Plaintiff and class members were “employees” of Defendants within

      the meaning of the FLSA’s overtime wage requirements.

53.   Plaintiff and other class members have been similarly situated individuals within the

      meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

54.   As a result of Defendants’ common policy and practice of working Plaintiff and class

      members over forty (40) hours per week within weekly pay periods without compensating

      them for all such overtime hours at one and one-half times their regular rates of pay during

      such weeks, they violated the FLSA.

55.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

      least one and one-half (1.5) times the employee’s regular rate of pay, for all hours worked

      in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for

      hours worked in excess of forty (40) hours per week may not be considered paid to an

      employee unless that employee is compensated for all such overtime hours worked.

56.   Through its actions, policies, practices, and plans, Defendants violated the FLSA by

                                                9
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 10 of 12                       PageID 10




         regularly and repeatedly failing to compensate Plaintiff and class members for all hours

         worked in excess of forty (40) per week at one and-one half times their regular hourly rates

         of pay within weekly pay periods during all times material to this Complaint, as required

         by the Act.

57.      Defendants’ actions were willful with reckless disregard of clearly applicable FLSA

         provisions.

58.      Defendants’ actions were not in good faith.

59.      The unpaid overtime claims of Plaintiff and the class are unified through a common theory

         of Defendants’ FLSA violations.

60.      As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and similarly

         situated employees have suffered and will continue to suffer a loss of income and other

         damages.

61.      Therefore, Defendants are liable to Plaintiff and other members of the class for actual

         damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well

         as reasonable attorneys' fees, costs and expenses.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and class members request the Court to enter judgment in their

favor on this Complaint and:

 a) Award Plaintiff and similarly situated employees all unpaid overtime compensation against

      Defendants;

 b) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly, the

      three (3) year statute of limitations under the FLSA applies to this action;

 c) Award Plaintiff and members of the collective class liquidated damages in accordance with the



                                                   10
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 11 of 12                       PageID 11




   FLSA;

 d) Award prejudgment interest (to the extent that liquidated damages are not awarded);

 e) Award Plaintiff and the collective class reasonable attorneys’ fees and all costs of this action,

   to be paid by Defendants, in accordance with the FLSA;

 f) Award post-judgment interest and court costs as allowed by law;

 g) Enter an Order designating this action as an opt-in collective action under the FLSA;

 h) Enter an Order directing the issuance of notice to putative class members pursuant to 29 U.S.C.

   § 216(b) for the claims of the class;

 i) Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

 j) Provide additional general and equitable relief to which Plaintiff and the class may be

   entitled; and

 k) Provide further relief as the Court deems just and equitable.

                                           JURY DEMAND

Plaintiff hereby demands a TRIAL BY JURY as to all issues.




                                                 11
Case 2:20-cv-02895-TLP-tmp Document 1 Filed 12/11/20 Page 12 of 12     PageID 12




Dated: December 12, 2020.          Respectfully Submitted,

                                   s/Gordon E. Jackson
                                   Gordon E. Jackson (TN BPR #8323)
                                   J. Russ Bryant (TN BPR #33830)
                                   Robert E. Turner, IV (TN BPR #35364)
                                   Robert E. Morelli, III (TN BPR #37004)
                                   JACKSON, SHIELDS, YEISER, HOLT
                                   OWEN & BRYANT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Telephone: (901) 754-8001
                                   Facsimile: (901) 754-8524
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   rmorelli@jsyc.com

                                   ATTORNEYS FOR PLAINTIFFS




                                     12
